DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 5/31/22 in which claims 1, 2, 4, 5, 7-9, 12 and 15 are amended and claim 11 is canceled. Claims 1-10 and 12-16 are pending in the application. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Jacquelyn Graff on 6/10/22.

The application has been amended as follows: 
Amend claim 1 as follows:
Add --measured by the mask inner pressure detection unit—after “reference pressure” in line 6 of the claim

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art does not disclose or render obvious a mask fitting device as disclosed in claim 1 or a method for mask level determination method as disclosed in claim 9. 
Regarding claims 1 and 9, the closest prior art reference is Rachapudi et al (US 2016/0166859). Rachapudi teaches a mask inner detection unit (Fig. 2) placed between the mask and the face of the user. However, Rachapudi does not teach using the strength of breathing or determining a fitting level on the basis of a reference pressure value measured by the mask inner detection unit and a mask inner pressure value measured by the mask inner detection unit as required by claim 1. 
Regarding claim 9, Rachapudi does not teach wherein the mask inner pressure detection unit is removed from the mask and an atmospheric pressure at a location where the person wears the mask is measured again every several minutes.
Therefore, as none of the prior art teaches all of the structural and functional limitations of the claims, the application is in condition for allowance.
Claims 1-10 and 12-16 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET M LUARCA/Primary Examiner, Art Unit 3785